DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 4-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0308192 to Shimoda in view of US 4196246 to Takayama.
Claims 1, 4-5:
Shimoda teaches an optical laminated body including: a dielectric layer having a surface exposed to air; a metallic layer containing silver; and a laminated body of alternating high and low refractive index layers (i.e., interlayer) wherein the optical laminated body has an antireflection property (abstract).  The layers are located over a substrate 7 in the order substrate/laminated body/silver layer/dielectric layer (Fig. 2B).  The dielectric layer contains layers of silica and magnesium fluoride [0054].  Shimoda does not teach the addition of an adhesion layer between the silica layer and magnesium fluoride layer.  However, Takayama teaches a antireflection film comprising dielectric layer in the order substrate/silica/alumina/magnesium fluoride (abstract).  The alumina layer is acting as and adhesion layer between the silica and magnesium fluoride layer.  This structure has good adherence properties (1:18-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric stack of Takayama as the dielectric layer of Shimoda.  There is a reasonable expectation of success based on the use of the same materials and desire for similar resultant optical properties found in both references.

Claim 2:
By merely reversing the order of layers shown in Takayama, the magnesium fluoride layer is deposited first and is closer to the silver layer than to the silica layer.
Claims 6-7:

Claim 8:
Shimoda teaches the metal layer is 5.5-6.2 nm thick [0248]. 
Claim 11:
Shimoda teaches the silver layer further include a noble metal [0058].  The particular amount of noble metal would have been obvious to one of ordinary skill in the art through routine optimization.  The amount of noble metal has an effect on corrosion resistance [0058].
Claims 12-13:
Shimoda teaches the antireflection film is part of an optical element and part of an optical system including a group lens (Fig. 3-4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0308192 to Shimoda in view of US 4196246 to Takayama in view of US 2017/0197875 to Fujii.
The prior art references discussed above do not teach a fluorocarbon layer.  However, Fujii teaches inclusion of an antifouling layer comprising fluorocarbon attached by silane coupling reaction to a silica layer [0067].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the antifouling layer of Fujii on the antireflective film of Shimoda and Takayama in order to realize the antifouling property.  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0308192 to Shimoda in view of US 4196246 to Takayama in view of US 2014/0133120 to Thiel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759